        Case 1:20-cv-07062-KPF Document 13 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY MCGRATH,

                          Plaintiff,
                                                     20 Civ. 7062 (KPF)
                   -v.-
                                                          ORDER
INFORMATION BUILDERS, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has been informed that mediation in this case was successful

and that the parties reached agreement on all issues. All deadlines and

conferences are hereby adjourned. Furthermore, the Court ORDERS that this

action be conditionally discontinued without prejudice and without costs;

provided, however, that on or before April 7, 2021, the parties may submit to

the Court their own Stipulation of Settlement and Dismissal for the Court to So

Order. Otherwise, within such time Plaintiff may apply by letter for restoration

of the action to the active calendar of the Court in the event that the settlement

is not consummated. Upon such application for reinstatement, the parties

shall continue to be subject to the Court’s jurisdiction, the Court shall

promptly reinstate the action to its active docket, and the parties shall be

directed to appear before the Court, without the necessity of additional process,

on a date within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be

deemed a final discontinuance of the action with prejudice in the event that
         Case 1:20-cv-07062-KPF Document 13 Filed 03/08/21 Page 2 of 3




Plaintiff has not requested restoration of the case to the active calendar on or

before April 7, 2021.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.


      SO ORDERED.

Dated:       March 8, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
Case 1:20-cv-07062-KPF Document 13 Filed 03/08/21 Page 3 of 3
